DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 2, 2022.
Claims 1, 2, 4 – 12, 14, 17 – 20 have been amended and are hereby entered.
Claim 21 has been added.
Claims 3, 13, 15, and 16 have been cancelled.
Claims 1, 2, 4 – 12, 14 and 17 – 21 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant's amendments to the claims, filed June 2, 2022, caused the withdrawal of the rejection of claims 16, 17, 19 and 20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement and as failing to comply with the enablement requirement as set forth in the office action filed March 2, 2022.
Applicant’s amendments to the claims, filed June 2, 2022, caused the withdrawal of the rejection of claims 1 – 12 under 35 U.S.C. 102(a)(1) as anticipated by Muzuki as set forth in the office action filed March 2, 2022.
Applicant’s amendments to the claims, filed June 2, 2022, caused the withdrawal of the rejection of claims 1 – 11 under 35 U.S.C. 102(a)(2) as being anticipated by Yoon as set forth in the office action filed March 2, 2022.
Applicant’s amendments to the claims, filed June 2, 2022, caused the withdrawal of the rejection of claims 1 – 11 under 35 U.S.C. 102(a)(2) as being anticipated by Cho as set forth in the office action filed March 2, 2022.
Applicant’s amendments to the claims, filed June 2, 2022, caused the withdrawal of the rejection of claims 13 – 15 and 18 under 35 U.S.C. 103 as being unpatentable over Muzuki as applied to claims 1 – 12 as set forth in the office action filed March 2, 2022.

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on July 1, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
Applicant argues that Yoon does not reasonable suggest an emission layer that emits blue light. Instead, Yoon teaches OLEDs with green light emission. Examiner respectfully disagrees. Yoon does not appear to be concerned with producing OLEDs that emit light in any particular wavelength. Applicant points to the Examples to show that the resulting compounds emit light in the green spectra. Examiner notes that the teachings of Yoon are not limited to those compounds in the Examples and that as Yoon teaches compounds within the scope of the claimed Formula, it is the Examiner’s position that the light emission wavelength of these compounds would be inherent to the compounds in Yoon. Applicant has not provided evidence to the contrary.
Applicant argues that Cho does not teach or reasonably suggest an emission layer that emits blue light. Examiner respectfully disagrees. Cho is silent with respect to the emission wavelengths of the compounds taught. However, Cho teaches compounds within the scope of the claimed Formula, including at least one of the specific compounds taught in claim 12. It is the Examiner’s position that the light emission wavelength of these compounds would be inherent to the compounds in Yoon. Applicant has not provided evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 – 12, 14 and 17 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to define R16 and R17. Applicant does not point to any particular position in the specification as support for this definition. However, Examiner does not find these variables defined in the original specification as filed. Therefore the amended definitions are not supported by the specification and appear to constitute new matter.
Claims 2, 4 – 12, 14 and 17 – 21 are rejected as being dependent on claim 1.
Claim 1 has also been defined to require that the emission layer emits blue light. Applicant points to paragraph [0293] of the specification as filed for support for this limitation. [0293] provides details of a stacked structure device where the layers may include a red emission layer, a green emission layer, and/or a blue emission layer. This is not seen as support for the claimed device emitting blue light. Applicant has provided examples of emission wavelengths in the specification which appear to support the wavelength of light emission currently claimed in claim 21, but which do not encompass the full range of blue light emission and which do not constitute support for the broad limitation of “blue light emission.”
Claims 2, 4 – 12, 14 and 17 – 21 are rejected as being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4 – 12, 14 and 17 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation that R16 and R17 are selected from hydrogen, deuterium, -F….etc. However, as amended, R16 and R17 do not exist and therefore it is unclear whether the variables are defining.
Claims 2, 4- 12, 14, and 17 – 21 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4 – 11, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (WO2019160315, using the previously provided machine translation).
As per claims 1,2, 4 – 11, 14, 17, 18, and 21 Yoon teaches:
An organic light emitting device comprising a first electrode where the first electrode is an anode and a second electrode wherein the second electrode is a cathode, an organic layer between the first electrode and the second electrode and comprising an emission layer wherein the organic layer comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer or a combination thereof, and the electron transport layer comprises a hole blocking layer, an electron transport layer, an electron injection layer or a combination thereof (See Fig. 2 as described in [0027 – 0038]).
Wherein the emission layer comprises a condensed-cyclic compound represented by Formula 1 
    PNG
    media_image1.png
    186
    372
    media_image1.png
    Greyscale
( Yoon teaches at least compound  
    PNG
    media_image2.png
    88
    104
    media_image2.png
    Greyscale
 in [122] on page 13. This compound reads on the claimed formula wherein n11 is 1, Y11 is a group represented by Formula 2-1; a11 is 2; X11 is O; A11, A21, and A22 are each independently a C6 carbocyclic group, namely a benzene group of claims 4, 5, and 9 so that the Y11 is a group represented by Formula 2-11 of claims 7 and 10; R11 is a cyano group, R12, R21, and R22 are each independently hydrogen; b11 is 1; b12, b21, and b22 are all 4; the sum of n11, a11 and b11 is 4; The compound reads on Formula 1-1 of claim 8 and formula 1-13 of claim 11)
Wherein the condensed cyclic compound is a fluorescent emitter ([0144]: “In an exemplary embodiment of the present invention, the organic light emitting device includes the heterocyclic compound in Formula 1 in the light emitting layer as a dopant of the light emitting layer.”)
The emission layer consists of the condensed-cyclic compound alone; or the emission layer further comprises a host ([0150]: “In an exemplary embodiment of the present invention, the organic light emitting device includes a host and a dopant in a weight ratio of 90:10 to 10:90 in the emission layer.”)
Regarding the claimed fluorescence emission and the claimed wavelength of emission, Yoon appears silent with respect to the claimed properties. However, since Yoon teaches the same compounds as disclosed by Applicant, the properties of fluorescence and emission wavelength are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected from among the taught device configurations of the prior art to have arrived at the claimed device.

Claim 1, 2, 4 – 12, 14, and 17 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20200136060A1).
As per claims 1,2, 4 – 12, 14, 17 – 21 Yoon teaches:
An organic light emitting device comprising a first electrode where the first electrode is an anode and a second electrode wherein the second electrode is a cathode, an organic layer between the first electrode and the second electrode and comprising an emission layer wherein the organic layer comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode, the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer or a combination thereof, and the electron transport layer comprises a hole blocking layer, an electron transport layer, an electron injection layer or a combination thereof  (Fig. 1 is a schematic wherein 1 denotes a substrate, 2 denotes an anode, 3 denotes a hole injection layer, 4 denotes a hole transporting layer, 5 denotes a light-emitting layer, 6 denotes an electron transporting layer, and 7 denotes a cathode.)
Wherein the emission layer comprises a condensed-cyclic compound represented by Formula 1 
    PNG
    media_image1.png
    186
    372
    media_image1.png
    Greyscale
(Cho teaches at least compound  
    PNG
    media_image3.png
    371
    341
    media_image3.png
    Greyscale
 in [0194] on page 68. This compound reads on the claimed formula wherein n11 is 1, Y11 is a group represented by Formula 2-1; a11 is 3; X11 is S; A11, A21, and A22 are each independently a C6 carbocyclic group, namely a benzene group of claims 4, 5, and 9 so that the Y11 is a group represented by Formula 2-11 of claims 7 and 10; R12, R21, and R22 are each independently hydrogen; b11 is 0, so that R11 does not exist; b12, b21, and b22 are all 4; the sum of n11, a11 and b11 is 4; The compound reads on Formula 1-6 of claim 8 and formula 1-21 of claim 11 and compound 313 of claim 12.)
Wherein the emission layer consists of the condensed cyclic compound alone; or the emission layer further comprises a host ([0032]: (The light emitting layer comprises a host material and the compound of Formula (1)”)
Wherein the emission layer comprises a host, an auxiliary dopant, and a dopant, and the auxiliary dopant comprises the condensed cyclic compound ([0033]: “The light-emitting layer comprises a host material, an assistant dopant and a light-emitting material, and the assistant dopant is the compound of Formula (1).” The host and the auxiliary dopant can be interpreted as being host materials for the dopant and Cho appears to teach the limitations of claim 19. In paragraph [0129], Cho teaches that the host material is the majority of the emission layer)
Regarding the claimed fluorescence emission and the claimed wavelength of emission, Cho appears silent with respect to the claimed properties. However, since Cho teaches the same compounds as disclosed by Applicant, the properties of fluorescence and emission wavelength are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected from among the taught device configurations of the prior art to have arrived at the claimed device.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789